DETAILED ACTION
This office action is in response to the amendments filed on 9/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 8 and 16 are withdrawn as Non-Elected claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2020, 9/17/2020, 9/18/2020, 11/18/2020, 12/16/2020, 1/15/2021 and 1/20/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doblar (US 2009/0296360) in the view of Li (US 2004/0124511).
With respect to Claim 1, Doblar shows (Fig 1-2) most aspects of the current invention including an assembly, comprising:
an integrated circuit device (50) comprising a processing core and  a plurality of through silicon vias (TSVs) (55) coupled to corresponding voltage domains (V) of the integrated circuit device that provide at least a portion of a supply power to the processing core, wherein the TSVs couple through the integrated circuit device between connection pads on a first face of the integrated circuit device and a second face of the integrated circuit device supplying at least the portion of the supply power (par 21-24),
Furthermore, Doblar shows one or more capacitive elements (152) external to the integrated circuit device. However, Doblar does not show one or more capacitive elements external to the integrated circuit device and conductively coupled to selected ones of the TSVs through the connection pads.
On the other hand, Li shows (Fig 3A) an assembly, comprising one or more capacitive elements (18, 20, 62, 64) external to an integrated circuit device (22) and conductively coupled to selected ones of the TSVs (28, 30) through connection pads. Li teaches doing so to position land-side capacitors within a cavity and electrically coupled between the motherboard power/ground traces and the vias to provide a second power source path for the die load supplemental to the first path through the pins (par 29).

It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have one or more capacitive elements external to the integrated circuit device and conductively coupled to selected ones of the TSVs through the connection pads in the device of Doblar to position land-side capacitors within a cavity and electrically coupled between the motherboard power/ground traces and the vias to provide a second power source path for the die load supplemental to the first path through the pins.
With respect to Claim 2, Doblar shows (Fig 1-2) wherein the one or more capacitive elements comprise decoupling capacitors coupled between pairs of the selected ones of the TSVs.
With respect to Claim 3, Doblar shows (Fig 1-2) wherein the one or more capacitive elements included in an additional integrated circuit device comprising a semiconductor capacitor array positioned onto the first face of the integrated circuit device to conductively couple to the selected ones of the TSVs.
With respect to Claim 4, Li (Fig 3A) further comprising: conductive pads on the semiconductor capacitor array configured to couple to the selected ones of the TSVs via solder bumps.
With respect to Claim 5, Li 
With respect to Claim 6, Li shows (Fig 3A) comprising at least a metallization layer of the semiconductor capacitor array configured to form groupings of the one or more capacitance elements among the voltage domains.
With respect to Claim 7, Li shows (Fig 3A) wherein the integrated circuit device comprises a first minimum feature size manufactured using a first semiconductor technology generation, and wherein the additional integrated circuit device comprises a second minimum feature size larger than the first minimum feature size manufactured using a second semiconductor technology generation older than the first semiconductor technology generation.
Regarding claim 7, Differences in feature sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of feature sizes and similar feature sizes are known in the art (see e.g. Li), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Doblar.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
With respect to Claim 9, Li shows (Fig 3A) comprising: at least a metallization layer (36) of the integrated circuit device configured to couple the selected ones of the TSVs to the one or more capacitive elements.
With respect to Claim 10, Doblar shows (Fig 1-2) comprising: a heat sink (25) positioned onto at least the one or more capacitive elements.
With respect to Claim 11, Doblar shows (Fig 1-2) most aspects of the current invention including an integrated circuit arrangement, comprising:
a system-on-a-chip (SoC) device (50) comprising a processing core and a plurality of voltage domains that provide at least a portion of a supply power to the processing core coupled to silicon vias (TSVs) (55), wherein the TSVs couple through the SoC between connection pads on a first face of the SoC and a second face of the SoC supplying at least the portion of the supply power (par 21-24),
 Furthermore, Doblar shows one or more capacitive elements (152) positioned onto the first face of the SoC device. However, Doblar does not show capacitive elements positioned onto the first face of the SoC device and conductively coupled to selected TSVs through the connection pads.
On the other hand, Li 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have capacitive elements positioned onto the first face of the SoC device and conductively coupled to selected TSVs through the connection pads in the device of Doblar to position land-side capacitors within a cavity and electrically coupled between the motherboard power/ground traces and the vias to provide a second power source path for the die load supplemental to the first path through the pins.
With respect to Claim 12, Doblar shows (Fig 1-2) further comprising: the capacitive elements included in an additional integrated circuit device comprising an integrated array of semiconductor capacitors positioned onto the first face of the SoC device.
With respect to Claim 13, Li (Fig 3A) further comprising: conductive pads on the integrated array configured to conductively couple the capacitance elements to the selected TSVs via solder bumps.
With respect to Claim 14, Li (Fig 3A) further comprising: at least a metallization layer (36) of the integrated array configured to couple groupings of the TSVs among the voltage domains to the semiconductor capacitors.
With respect to Claim 15, Li 
Regarding claim 15, Differences in feature sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of feature sizes and similar feature sizes are known in the art (see e.g. Li), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Doblar.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 17, Li (Fig 3A) comprising: at least a metallization layer of the SoC device configured to couple the selected TSVs to the capacitive elements.
With respect to Claim 18, Doblar shows (Fig 1-2) comprising: a heat sink (25) positioned onto the capacitive elements.
With respect to Claim 19, Doblar shows (Fig 1-2) most aspects of the current invention including a semiconductor capacitance device, comprising:
an integrated array of semiconductor capacitors
conductive pads disposed on a surface of the semiconductor capacitor device and configured to couple to silicon via (TSV) features of an external 
Furthermore, Doblar shows one or more capacitive elements (152) external to the integrated circuit device. However, Doblar does not show a metallization layer configured to conductively couple selected semiconductor capacitors into voltage domain groupings.
On the other hand, Li shows (Fig 3A) an assembly, comprising one or more capacitive elements (18, 20, 62, 64) external to an integrated circuit device (22) and conductively coupled to selected ones of the TSVs (28, 30) through connection pads and a metallization layer (36) configured to conductively couple selected semiconductor capacitors into voltage domain groupings. Li teaches doing so to position land-side capacitors within a cavity and electrically coupled between the motherboard power/ground traces and the vias to provide a second power source path for the die load supplemental to the first path through the pins (par 29).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a metallization layer configured to conductively couple selected semiconductor capacitors into voltage domain groupings in the device of Doblar to position land-side capacitors within a cavity and electrically coupled between the motherboard power/ground traces and the vias to 
With respect to Claim 20, Li (Fig 3A-4) comprising a gridded arrangement of the semiconductor capacitors forming the integrated array and having dicing channels of the semiconductor capacitance device positioned between individual rows and columns of the gridded arrangement.
Response to Arguments
Applicant’s amendments filed on September 8, 2021, with respect to claims 1-7, 9-15 and 17-20 have been fully considered but are not persuasive. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the newly applied reference in the rejection. The current action is final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814